DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction requirement sent 6/23/2020 is withdrawn due to the amendment to claim 42.  Claims 1-8, 10-13, 15-16, 18-20, 22, 24, 30, 32-40, 42-43, 45-47, 49-56, and 58-60 are examined as recited below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 22, 32, 40, 51-53, 56, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty et al. (US 2017/0110354) (“Daugherty”). 
With regard to claim 1, figure 2 of Daugherty discloses a wafer transfer unit 209,  comprising at least one data processing unit 1000 which is configured at least for a registration and/or processing of sensor data 1010 of at least one sensor 1010, allocated to at least one sub-component 102 of a wafer transfer system (“cluster tool system for processing wafers”, par [0007]), of a sensor module 1010, in particular 
With regard to claim 13, figure 2 of Daugherty discloses that the sensor module 1010, which has at least one sensor 1010.
With regard to claim 22, figure 2 of Daugherty discloses at least one sensor 1014 of the sensor module 1014 is implemented as a passive sensor (“temperature sensors 1014”, par [0148]).
With regard to claim 32, figure 2 of Daugherty discloses at least one wafer holding device 242, on and/or in which at least one sensor of the sensor module 1010 is arranged.
With regard to claim 40, figure 2 of Daugherty discloses at least a portion of the data processing unit 1000 is assigned to a wafer transport container 204a of the wafer transfer system 209 and is configured for exchanging sensor data of the wafer transport container 204a with at least one further portion of the data processing unit 1000, which is assigned to a loading and/or unloading station 102 of the wafer transfer system 209.

With regard to claim 52, figure 2 of Daugherty discloses central control 1000 and/or regulation unit, which is configured at least for a controlling and/or a regulation of a data communication 1002 with at least one further sub-component 1002 of a wafer transfer system 209. 
With regard to claim 53, figure 2 of Daugherty discloses a wafer transfer system 209 with at least one wafer interface system 208, comprising a wafer transport container 204a with a wafer transfer unit 209 as claimed in claim 1 and with at least one sensor module 1010 having at least one sensor 1010 and comprising a loading and/or unloading station 102 for a loading and/or unloading of the wafer transport container 204a with a wafer transfer unit 209 as claimed in claim 1 and with at least one sensor module 1010 comprising at least one sensor 1010.
 With regard to claim 56, figure 2 of Daugherty discloses a method with at least one wafer transfer unit 209 as claimed in claim 1, with at least one wafer transport container 204a with the wafer transfer unit 209 and with at least one sensor module 1010 having at least one sensor 1010, with at least one loading and/or unloading station 102 for a loading and/or unloading of the wafer transport container 204a, with the wafer transfer unit 209 and with at least one sensor module 1010 comprising at least one sensor 1010, and/or with at least one wafer transfer system (“cluster tool system”, par [0007]) with a wafer interface system 208, comprising the wafer transport container 204a and the loading and/or unloading station 102, wherein a sequence of wafer 
With regard to claim 60, figure 2 of Daugherty discloses that the wafer transfer system (“cluster tool system”, par [0007]), with the loading and/or unloading station 102 comprising a central control 1000 and/or regulation unit, which is configured at least for a controlling 1000 and/or a regulation of a data communication with at least one further sub-component 212 of the wafer transfer system (“cluster tool system”, par [0007]) and/or of a data communication between at least two sub-components of the wafer transfer system and/or of a data communication of the loading and/or unloading station an external data processing system and with a plurality of wafer transfer units 209, respectively comprising at least one sensor module 1010, respectively comprising at least one data processing unit 1000, which is configured at least for a registration and/or processing of sensor data 1010 of at least one sensor 1010, allocated to at least one subcomponent 102 of a wafer transfer system (“cluster tool system”, par [0007]), of the respective sensor module 1010, and respectively comprising at least one part, implemented as an individual computer, of the data processing unit 1000, wherein a dataset of all sensor data 1010 transmitted by the wafer transfer units (“cluster tool system”, par [0007]) is collected, and the dataset is used for control 1000 and/or regulation of at least one sub-component 102, in particular of the wafer transport container 204a transport system, of the wafer transfer system, by the central control 1000 and/or regulation unit of the loading and/or unloading station.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Kiley et al. (US 2013/0085595) (“Kiley”).
With regard to claim 2, Daugherty does not disclose the data processing unit has at least one prediction module, which is configured at least for generating, on the basis at least of sensor data of the sensor and/or on the basis of at least one parameter value determined by means of the sensor, a prediction for a future result and/or for a future event.
However, figure 1 of Kiley disclose that the data processing unit (“controller”, par [0070]) has at least one prediction module (“algorithms for calculating wafer position”, par [0070]), which is configured at least for generating, on the basis at least of sensor data (“apply this data”, par [0070]) of the sensor 133 and/or on the basis of at least one parameter value determined by means of the sensor, a prediction for a future result (“calculating wafer position”, par [0070]) and/or for a future event.
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position 
With regard to claim 3, Daugherty does not disclose that the data processing unit has at least one prediction module which is configured at least for generating, on the basis of at least one course of sensor data at least of the sensor, a prediction for a future course of the sensor data.
However, figure 1 of Kiley discloses that the data processing unit (“controller”, par [0070]) has at least one prediction module (“algorithms for calculating wafer position”, par [0070]) which is configured at least for generating, on the basis of at least one course of sensor data (“apply this data”, par [0070]) at least of the sensor 133, a prediction for a future course (“estimate of wafer position”, par  [0070]) of the sensor data (“sensor data”, par [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 
With regard to claim 4, Daugherty does not disclose that the prediction module is configured at least for generating a prediction for a future event, for a future result and/or for a future course of at least one sensor dataset, on the basis of a combination and/or on the basis of a comparison of sensor data of at least two sensors.
However, figure 1 of Kiley discloses that the prediction module (“algorithms for calculating wafer position”, par [0070]) is configured at least for generating a prediction for a future event (“determine wafer position”, par [0084]), for a future result and/or for a 
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 
With regard to claim 5, Daugherty does not disclose that the prediction module generates, from the determined future courses of the sensor data, at least one prediction for at least one period of time passing before occurrence of a deviation of the sensor data from a safe data range.
However, figure 1 of Kiley discloses that the prediction module (“algorithms for calculating wafer position”, par [0070]) generates, from the determined future courses of the sensor data (“sensor data”, par [0084]), at least one prediction (“estimate a position of the wafer”, abstract) for at least one period of time passing (“0.5 milliseconds”, par [0021]) before occurrence of a deviation of the sensor data (“actual position of the wafer”, par [0021]) from a safe data range.
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 

However, figure 1 of Kiley discloses that the prediction module (“algorithms for calculating wafer position”, par [0070]) is configured to perform a pattern recognition on the basis of at least one sensor dataset 133 in order to generate at least the prediction (“estimate a position of the wafer”, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 
With regard to claim 7, figure 2 of Daugherty disclose a control 1000 and/or regulation unit. 
Daugherty does not disclose a control which is at least configured at least for initiating, on the basis of the prediction of the prediction module, at least one adaptation of at least one parameter of at least one sub-component of the wafer transfer system.
However, figure 1 of Kiley disclose a control which is at least configured at least for initiating, on the basis of the prediction (“estimate a position of the wafer”, abstract) of the prediction module (“algorithms for calculating wafer position”, par [0070]), at least one adaptation of at least one parameter of at least one sub-component of the wafer transfer system (“control further movement of the robotic arm”, par [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position 
With regard to claim 8, figure 2 of Daugherty discloses a control 1000 and/or regulation unit, which is configured at least for a controlling and/or regulation of the logistics of at least one wafer transport container 204a by means of a wafer transport container transport system 209 at least on the basis of sensor data 1016, wherein a controlling of the logistics of the wafer transport container 204a by means of the wafer transport container transport system 209 is performed by the control 1000 and/or regulation unit. 
Daugherty does not disclose on the basis of the prediction generated by the prediction module.
However, figure 1 of Kiley discloses on the basis of the prediction (“estimate a position of the wafer”, abstract) generated by the prediction module (“algorithms for calculating wafer position”, par [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 
With regard to claim 10, figure 2 of Daugherty discloses that the control 1000 and/or regulation unit is configured to prevent a deviation (“Appropriately programmed feedback and control algorithms may be used with data from these sensors to maintain desired process conditions”, par [0156]) of at least one parameter (“process timing”, par [0150]) of the wafer transport container 204a from a safe data range.

With regard to claim 18, Daugherty does not disclose at least one sensor is configured for capturing at least a portion of an outer shape of at least one wafer.
However, figure 8 of Kiley discloses at least one sensor (“image sensor”, par [0096]) is configured for capturing at least a portion of an outer shape (“full edge detection”, par [0096]) of at least one wafer 802.\
Therefore, it would have been obvious to one of ordinary skill in the art to for the sensors of Daugherty to provide edge detection as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 
With regard to claim 19, Daugherty does not disclose that the detected outer shape forms an actual outer shape of the wafer, the data processing unit being configured for comparing the actual outer shape of the wafer at least with a nominal outer shape of the wafer.
However, figure 8 of Kiley discloses that the detected outer shape forms an actual outer shape of the wafer 802, the data processing unit (“processor”, abstract) being configured for comparing (“full edge detection for a variety of shapes”, par [0096]) the actual outer shape of the wafer 802 at least with a nominal outer shape of the wafer 802.
Therefore, it would have been obvious to one of ordinary skill in the art to for the sensors of Daugherty to provide edge detection as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 

However, figure 2 of Kiley discloses at least one sensor 133 is configured for detecting at least a position of at least one wafer (“calculate position data for a wafer”, par [0070]) within the subcomponent (‘robotic arm”, par [0070]) of the wafer transfer system (“transfer robot handling module”, par [0056]), and wherein the detected position implements an actual position of the wafer (“detecting a transition at one of the plurality of sensor to provide an actual position of the wafer”, par [0021]), the data processing unit (“processor”, par [0022]) being configured for comparing the actual position of the wafer at least with a nominal position of the wafer (“determining an error between the actual position and the estimated position”, par [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to for the controller of Daugherty to perform the various algorithms for calculating wafer position as taught in Kiley in order to provide a wafer center finding methods and system.  See par [0070] of Kiley. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Kiley et al. (US 2013/0085595) (“Kiley”), and Chattopadhyay et al. (US 2019/0099886) (“Chattopadhyay”).

However, figure 2 of Chattopadhyay discloses a machine learning module (“machine learning algorithm”, par [0051]), which is configured for optimizing a prediction (“actual fault”, par [0051]) by machine learning (“machine learning algorithm”, par [0051]) and/or for optimizing a reaction to a prediction by machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art to form the controller of Daugherty with the machine learning algorithm as taught in Chattopadhyay in order to result in fewer false alarms and missed events over time.  See par [0051] of Chattopadhyay. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Kiley et al. (US 2013/0085595) (“Kiley”), and Kretz et al. (US 7,027,894) (“Kretz”). 
With regard to claim 15, figure 2 of Daugherty discloses that the sensor 1010 of the sensor module 1010 is configured for determining a parameter (pressure), the sensor module 1010 having at least one additional further sensor 1010, which is configured for determining the same parameter as the sensor 1010. 
Daugherty and Kiley do not disclose that the additional further sensor using, for a determination of the parameter, a measuring method which at least substantially differs from a measuring method by which the sensor determines the parameter.

Therefore, it would have been obvious to one of ordinary skill in the art to form the sensors of Daugherty with the redundant sensors as taught in Kretz in order to allow automatic detection of whether an article held by the end effector is a wafer or a piece of packaging material.  See col. 1 ll. 59-61 of Kretz.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Kiley et al. (US 2013/0085595) (“Kiley”), and Huang et al. (US 2019/0164792) (“Huang”). 
With regard to claim 16, figure Daugherty discloses at least one measuring technology unit 1000, which comprises at least a portion of the data processing unit 1000 and implements an assembly group, the measuring technology unit 1010 being configured for an exchangeable arrangement on at least one subcomponent 102 of the wafer transfer system 209. 
Daugherty and Kiley do not disclose a quick-coupling device, which is configured for releasable and/or exchangeable coupling of the measuring technology unit to a sub-component of the wafer transfer system.

Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with date connector in the wafer carrier as taught in Huang in order to measure the environmental condition within the wafer carrier and issue a warning when the detected environmental condition is outside a range of acceptable values.  See abstract of Huang.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Wilby (US 2011/0015773). 
With regard to claim 24, figure 2 of Daugherty discloses at least one sensor 1014 of the sensor module 1014 is configured for detecting at least one parameter (temperature) of a content of the wafer transport container 204a. 
Daugherty does not disclose that at least one sensor of the sensor module is assignable to at least one sub-group of objects stored in the wafer transport container, in particular to exactly one object stored in the wafer transport container.
However, figure 1 of Wilby discloses that at least one sensor of the sensor module (“sensors”, par [0028]) is assignable to at least one sub-group of objects (“taking a group measurement to identify the presence of an error”, par [0041]) stored in 
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the group measurements as taught in Wilby in order to identify a faulty wafer and the nature of the error.  See par [0041] of Wilby. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Yamamoto (US 2016/0083843). 
With regard to claim 30, figure 2 of Daugherty disclose the data processing unit has at least one evaluation module (“monitor the pressure differential”, par [0150]), which is configured at least for an evaluation (“monitor the pressure differential”, par [0150]) of at least one course of sensor data 1010. 
Daugherty does not disclose that the evaluation module comprising an automatic fault detection unit, which is configured at least for identifying at least a malfunction of a sensor of the sensor module and/or abnormal sensor data of at least one sensor of the sensor module.
However, figure 7 of Yamamoto discloses that the evaluation module 360 comprising an automatic fault detection unit (“alarm information”, par [0095]), which is configured at least for identifying at least a malfunction of a sensor (“Detection of an error of the sensor”, par [0149]) of the sensor module and/or abnormal sensor data of at least one sensor of the sensor module (“pressure”, par [0149]).
. 

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Bello et al. (US 2018/0048169) (“Bello”). 
With regard to claim 33, Daugherty does not disclose a charging module, which is configured for contactlessly supplying charging energy to an energy store of the sensor module and/or to an energy store of the data processing unit.
However, figure 4 of Bello discloses is configured for contactlessly supplying charging energy (“via wireless charging”, par [0054]) to an energy store of the sensor module 30 and/or to an energy store of the data processing unit.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the rechargeable wafer carrier system as taught in Bello in order to provide an automated fabrication plant.  See par [0025] of Bello.  
With regard to claim 34, Daugherty does not discloses that the charging module has at least one conductive track, which is configured for extracting charging energy from an electrical and/or magnetic field and converting it into electrical energy.
However, figure 2 of Bello discloses that the charging module (820, 232) has at least one conductive track 820, which is configured for extracting charging energy (“generates an electric current transmittable, for example, via wires 270 (FIG. 4), to 
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the rechargeable wafer carrier system as taught in Bello in order to provide an automated fabrication plant.  See par [0025] of Bello.  

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Fairbairn (US 2017/0004987). 
With regard to claim 35, Daugherty does not discloses at least one photocell unit, which is configured to supply charging energy to an energy store of the sensor module and/or to an energy store of the data processing unit.
However, figures 3-4 of Fairbairn discloses at least one photocell unit 55, which is configured to supply charging energy to an energy store of the sensor module and/or to an energy store of the data processing unit (“data processing and control module 15”, par [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the photovoltaic cell assembly as taught in Fairbairn in order to provide power that is easy to use, flexible, and at a low cost.  See par [0060] of Fairbairn. 
With regard to claim 36, Daugherty does not disclose at least one illumination unit, which is configured for illuminating at least one photocell of the photocell unit.

Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the photovoltaic cell assembly as taught in Fairbairn in order to provide power that is easy to use, flexible, and at a low cost.  See par [0060] of Fairbairn. 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Cella et al. (US 2018/0284735) (“Cella”). 
With regard to claim 37, Daugherty does not disclose that the data processing unit has, for a processing of sensor data, at least one NFC interface.
However, figure 14 of Cella discloses that the data processing unit 102 has, for a processing of sensor data (“sensor”, par [0320]), at least one NFC interface (“NFC”, par [0320]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the NFC as taught in Cella in order to collect and process the data. See par [0320] and [1460] of Cella. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Wong et al. (US 2017/0117170) (“Wong”). 

However, Wong discloses at least one reader device(“reader”, par [0133]), which has at least one read point (“RFID”, par [0133]) and which is configured for triggering a data communication of the data processing unit (“manufacturing line control device”, par [0134]) if the data processing unit is positioned in a proximity of the read point (“RFID”, par [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the reader and RFID as taught in Wong in order to read the ID number of the wafer and executes comprehensive control of the manufacturing line.  See par [0134] of Wong. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Wong et al. (US 2017/0117170) (“Wong”), and Maher (US 2008/0164838).
With regard to claim 39, figure 2 of Daugherty discloses a wafer transfer unit 209.  
Daugherty and Wong do not disclose charging module, which is configured for contactlessly supplying charging energy to an energy store of the sensor module and/or to an energy store of the data processing unit, wherein the charging module and/or a charging energy supply module of the wafer transfer unit, which is configured for contactlessly transmitting charging energy to at least a portion of the charging module 
However, Maher discloses charging module, which is configured for contactlessly supplying charging energy (“transferring power thereto for the purpose of charging a battery, may use a specific radio frequency wave signal for periodically receiving an energy input that charges their power storage device”, par [0003]) to an energy store of the sensor module (“sensors”, par [0003]) and/or to an energy store of the data processing unit, wherein the charging module (“means for transferring power”, par [0003]) and/or a charging energy supply module, which is configured for contactlessly transmitting charging energy (“a specific radio frequency wave signal for periodically receiving an energy input that charges their power storage device”, par [0003]) to at least a portion of the charging module (“means for transferring power”, par [0003]) during a charging process (“charges their power storage device”, par [0003]), is embodied at least partially integrally with the reader device (“RFID reader”, par [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the RFID reader and power storage device as taught in Maher in order to remotely charge power storage devices.  See par [0003] of Maher. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Huang et al. (US 2019/0164792) (“Huang”). 

However, figures 3-4 of Huang discloses a wafer transport container 10 having at least one sensor module 41 with the having at least one sensor 41.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport containers of Daugherty with the sensors as taught in Huang in order to allow different types of data associated with environmental conditions to be collected simultaneously.  See par [0037] of Huang. 


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Huang et al. (US 2019/0164792) (“Huang”), and Suzuki (JP 2005032907). 
With regard to claim 43, Daugherty and Huang do not disclose at least one tempering unit, which is configured at least for tempering at least one object stored in the wafer transport container on the basis of sensor data of the at least one sensor, the at least one sensor being implemented as a temperature sensor, wherein the tempering unit has at least one tempering element, which makes physical contact with an object that is to be tempered by the tempering unit.
However, figure 1 of Suzuki discloses at least one tempering unit 17, which is configured at least for tempering at least one object W stored in the wafer transport container 11 on the basis of sensor data of the at least one sensor 19, the at least one sensor 19 being implemented as a temperature sensor 19, wherein the tempering unit 
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport containers of Daugherty with the heater as taught in Suzuki in order to main the temperature of the wafers in the wafer cassette.  See abstract of Suzuki. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Huang et al. (US 2019/0164792) (“Huang”), and Watson et al. (US 2011/0114534) (“Watson”). 
With regard to claim 47, Daugherty and Huang do not disclose at least one vacuum pump which is arrangeable on and/or in the wafer transport container, wherein the vacuum pump comprises at least one getter.
However, figures 1 and 13 of Watson discloses at least one vacuum pump 100 which is arrangeable in the wafer transport container 20, wherein the vacuum pump 100 comprises at least one getter (“getter media material 100”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport containers of Daugherty with getter as taught in Watson for absorbing and filtering moisture and vapors within the wafer container.  See abstract of Watson. 

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”), Huang et al. (US 2019/0164792) . 
With regard to claim 49, Daugherty, Huang, and Watson do not disclose a releasable and/or exchangeable connection to the vacuum pump.
However, figure 4 of Aggarwal discloses a releasable and/or exchangeable connection (“flexible hose with a distal end configured to be joined in fluid communication with a port of the FOUP”, par [0027]) to the vacuum pump (“vacuum pump”, par [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport containers of Daugherty with the ports as taught in Aggarwal in order to allow manual connection of the outlet lines to the FOUP.  See par [0027] of Aggarwal. 
With regard to claim 50, Daugherty, Huang, and Watson do not discloses a vacuum-tight vacuum pump quick-coupling device, which is configured for a releasable and/or exchangeable coupling of the vacuum pump to an interior of the wafer transport container.
However, figure 4 of Aggarwal discloses a vacuum-tight vacuum pump quick-coupling device (“flexible hose with a distal end configured to be joined in fluid communication with a port of the FOUP”, par [0027]), which is configured for a releasable and/or exchangeable coupling of the vacuum pump (“vacuum pump”, par [0027]) to an interior of the wafer transport container 20.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport containers of Daugherty with the ports as taught in Aggarwal in . 

Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Hsu et al. (US 2019/0163170) (“Hsu”). 
With regard to claim 54, figure 2 of Daugherty disclose comprising at least one wafer transport container transport system 209. 
Daugherty does not disclose a rail system and at least one transport carriage that is movable along the rail system, the wafer transport container transport system having at least one read point of a reader device at least for reading of at least one sensor module and/or of at least a portion of a data processing unit.
However, figure 2B of Hsu discloses a rail system 205 and at least one transport carriage 214 that is movable along the rail system 205, the wafer transport container transport system 206 having at least one read point of a reader device (“RFID tag reading “, par [0054]) at least for reading of at least one sensor module 234 and/or of at least a portion of a data processing unit.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the rail as taught in Hsu in order to provide a sensory automated material handling systems.  See par [0018] of Hsu.  
With regard to claim 55, Daugherty does not discloses that the read point is arranged in a proximity of at least one rail of the rail system and/or on the transport carriage.

Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the RFID tag reading as taught in Hsu in order to provide a sensory automated material handling systems.  See par [0018] of Hsu.  


Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2017/0110354) (“Daugherty”) in view of Huang et al. (US 20190371636) (“Huang II”). 
With regard to claim 58, Daugherty does not disclose a wafer transport container whose sensor data lie outside a safe data range and/or whose prediction predicts a premature deviation of the sensor data from a safe data range is delivered with preference, and/or the wafer transport container is given a new location, situated further forward, in a sequence.
However, figures 3 and 7A-7B of Huang II discloses a wafer transport container 312 whose sensor data (“detection signals, par [0044]) lie outside a safe data range (“expected pattern”, par [0044]) and/or whose prediction predicts a premature deviation of the sensor data from a safe data range is delivered with preference, and/or the wafer transport container 312 is given a new location (“moved to a maintenance station 34”, par [0061]), situated further forward, in a sequence.

With regard to claim 59, Daugherty does not disclose a wafer transport container whose sensor data lie outside a safe data range and/or whose prediction predicts a deviation of the sensor data from a safe data range is, by means of a wafer transport container transport system, diverted to a regeneration station for wafer transport containers of the wafer transfer system, to a diagnostics station for wafer transport containers of the wafer transfer system and/or to a wafer check station of the wafer transfer system.
However, figures 2-3 and 7A-7B of Huang II discloses a wafer transport container 312 whose sensor data (“detection signals, par [0044]) lie outside a safe data range (“expected pattern”, par [0044]) and/or whose prediction predicts a deviation of the sensor data from a safe data range is, by means of a wafer transport container transport 312 system, diverted to a regeneration station 34 for wafer transport containers 312 of the wafer transfer system 30, to a diagnostics station for wafer transport containers of the wafer transfer system and/or to a wafer check station of the wafer transfer system.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wafer transport assembly of Daugherty with the fault detection method as taught in Huang II in order to detect faults and send the vehicle to undergo maintenance so it is suitable for use again.  See par [0061] of Huang II. 


Allowable Subject Matter
Claims 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             2/21/2021